Citation Nr: 0511115	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  04-01 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sarcoidosis, to include 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active service from October 1970 to July 1973 
and from September 1990 to August 1991.

The case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

At present, the case is before the Board for appellate 
adjudication.  However, as additional development is 
necessary in this case prior to appellate adjudication, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  Furthermore, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Duenas v. Principi, 18 
Vet. App. 512 (2004).   

Review of a service medical record dated April 1991 shows 
that the veteran complained of "Pain or pressure in chest."  
All service medical records prior to this record, dated June 
1970, June 1973, July 1984, and October 1989, noted nothing 
abnormal with lungs, chest, or pulmonary function.  At the 
time of a VA examination in August 1997, the examiner 
reported a right hilar mass and shortness of breath and 
wheezing secondary to exertion.  A June 2002 VA examination 
confirmed the presence of the hilar mass, and noted that it 
had increased in size.  In February 2003, the veteran had a 
biopsy, and was subsequently diagnosed with sarcoidosis.   

However, the Board notes that the veteran has not received 
the benefit of a VA examination with etiology opinions 
regarding the sarcoidosis.  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo a VA examination in order to obtain a medical opinion 
regarding the etiology of the sarcoidosis.  See Duenas, 
supra. 

As well, the RO should attempt to obtain any additional 
private and VA treatment medical records available.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
sarcoidosis since his discharge from 
service in August 1991, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his sarcoidosis at any VA 
Medical Center since his discharge from 
service.  Copies of the medical records 
(not already in the claims folder) from 
all sources should be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
sarcoidosis.  The RO should send the 
claims folder to the examiner for review.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the etiology 
of the sarcoidosis.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the sarcoidosis was incurred 
during the veteran's active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or is otherwise related to 
his active service.  Also, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the sarcoidosis is due to an 
undiagnosed illness.  The VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
sarcoidosis is related to any post-
service event(s) or diseases.  If the 
etiology of the sarcoidosis is attributed 
to multiple factors/events, the examiner 
should specify which symptoms are related 
to which factors/events.  It is requested 
that the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the veteran's sarcoidosis.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
sarcoidosis, to include as due to an 
undiagnosed illness.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





